Name: 95/159/EC: Commission Decision of 20 April 1995 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3206/94 establishing, for 1995, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  fisheries;  technology and technical regulations
 Date Published: 1995-05-09

 Avis juridique important|31995D015995/159/EC: Commission Decision of 20 April 1995 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3206/94 establishing, for 1995, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres Official Journal L 105 , 09/05/1995 P. 0038 - 0039COMMISSION DECISION of 20 April 1995 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3206/94 establishing, for 1995, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (95/159/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3919/92 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), as last amended by Regulation (EC) No 3407/93 (4), and in particular Article 2 thereof, Whereas Commission Regulation (EC) No 3206/94 (5) establishes, for 1995, the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres as provided in Article 9 (3) (c) of Regulation (EEC) No 3094/86; Whereas the authorities of the Member States concerned have applied for the information in the list provided for in Article 9 (3) (c) of Regulation (EEC) No 3094/86 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 2 of Regulation (EEC) No 3554/90; whereas it has been found that the information complies with the requirements and whereas, therefore, the information in the list annexed to the Regulation should be amended, HAS ADOPTED THIS DECISION: Article 1 The information in the list annexed to Regulation (EC) No 3206/94 is amended as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 April 1995. For the Commission Emma BONINO Member of the Commission ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >START OF GRAPHIC>A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·aassÃ ¡ Ã °Ã ¯Ã µ aeÃ ©Ã ¡Ã £Ã ±UEoeÃ ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´UEÃ «Ã ¯Ã £Ã ¯ - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista - Luettelosta poistettavat tiedot - Uppgifter som skall tas bort fraan foerteckningen 1 2 3 4 5 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã Ã Ã ÃÃ AAÃ  / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS / ALANKOMAAT / NEDERLAENDERNA HA 13 Wobbegien Harlingen 113 KG 14 Jozina Maria PFFW Kortgene 221 OD 3 Jan Ouddorp 188 WR 102 Limanda PFOW Wieringen 118 WR 106 Alida Catherina Wieringen 158 WR 131 Twee Gebroeders PIBP Wieringen 175 WR 213 Tiny Rotgans PHZA Wieringen 221 ZK 36 Lauwers Ulrum-Zoutkamp 110 B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfoeres i listen - In die Liste hinzuzufuegende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·aassÃ ¡ Ã °Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ´ssÃ ¨aaÃ ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´UEÃ «Ã ¯Ã £Ã ¯ - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista - Luetteloon lisaettaevaet tiedot - Uppgifter som skall laeggas till i foerteckningen 1 2 3 4 5 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã AAÃ Ã Ã Ã Ã Ã  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA / SAKSA / TYSKLAND FED 7 Seestern Fedderwardersiel 110 NEU 226 Keen Tied DCBQ Neuharlingersiel 147 SPI 1 Sonny-Boy DFBI Spieka 138 SPI 10 Jan Janshen Bruhns DCSR Spieka 147 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã Ã Ã ÃÃ AAÃ  / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS / ALANKOMAAT / NEDERLAENDERNA BR 29 Eendracht PDYB Oostburg-Breskens 220 HA 13 Wobbegien Harlingen 158 OD 21 Cornelis Willem Ouddorp 221 OD 27 Vertrouwen Vlissingen 221 SCH 20 Alida Maria PCLR Scheveningen 221 SL 9 Boy Robin Stellendam 221 WR 23 De Vrouw Geertruida PDPO Wieringen 221 WR 102 Limanda PFOW Wieringen 221 WR 106 Alida Catherina Wieringen 202 WR 213 Tini Simone PHZA Wieringen 221 >END OF GRAPHIC>